DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 11-16 and 18-20 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on June 9th, 2021, with respect to claims 1, 2, 4-9, 11-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.
Applicant’s arguments filed on August 25th, 2021, with respect to claims 1, 2, 4-9, 11-16, and 18-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1, 2, 4-9, 11-16, and 18-20 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2005/0246393 issued to Coates et al. (hereinafter as "Coates") in view of U.S Patent Application Publication 2016/0092886 issued to Ramey et al. (hereinafter as " Ramey ") in further view of U.S Patent Application Publication 2005/0251620 issued to Matsunami et al. (hereinafter as 

determining ownership of the file by locating an authority among differing storage nodes of the storage system, wherein a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file, the authority identified among a plurality of authorities and identified as to which storage node of a plurality of storage nodes the authority resides.

	With regards to the above limitation, U.S Patent Application Publication 2005/0246393 issued to Coates et al. (hereinafter as "Coates") teaches a storage system in which is accessed over a network by a client and a plurality of storage centers that contains a plurality of control nodes. The controlling and determination of the location of an object file is determine by receiving a object file and transferring the object file to the destination node and additionally retrieving a unique file identifier to identify the object file for the client request. Coates indicates that the control node stores a reference that provides a look-up table that provides indication of locating the object files from their respective location of the storage node based on the client request. Coates is the closest prior art to teach “receiving a request for location information in a storage system of a file belonging to a directory”. Coates indicates on [0077], [0079]-[0080], “the location of the object files in the intelligent storage nodes may be discovered in response to a specific request … the DOSM broadcasts a request to the intelligent storage nodes to locate the object … each DOSM  its reference (e.g., lookup table or file system directory) with the proper file identification information)”. Thus, Coates provides locating the object files to determine which owner owns the file properly observing the lookup table or file system directory to provide a proper file identification information. 

	Coates also further teaches the limitations comprising of “determining ownership of the file by locating an authority among differing storage nodes of the storage system”. As shown in Fig. 5 of Coates below, the determination of the ownership is provided based on the user accessing request to decode the SRL (storage resource locators to extracts the client identification, the SRL certificate and the client filename or object fingerprint.


    PNG
    media_image1.png
    625
    401
    media_image1.png
    Greyscale

	Coates indicates this on [0051], “Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology” and [0080], “To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) to extract the client identification, the SRL certificate and the client filename or object fingerprint (block 500, FIG. 5)…extracts a “secret” or secure key corresponding to the client identified with the request…Using the secure key and object fingerprint, the network storage system)”. Accordingly, Coates teaches the ownership of the files (See Coates [0051], “Users only gain access to their media objects, within the network storage system, using a highly secured “shared secret” authentication certificate technology” and [0080], “To authenticate a request, the network storage system decodes the SRL (storage resource locators (“SRLs”)) as indicated above, however Coates does not teach the novelty of the invention of comprising of  “determining ownership of the file by locating an authority among differing storage nodes of the storage system, wherein a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file, the authority identified among a plurality of authorities and identified as to which storage node of a plurality of storage nodes the authority resides”.

	The claimed invention provides the novelty of the invention in performing a hash calculation of the inode number of the parent directory and the file name to find the handle of the file that has the file name to identify the authority of the storage node. The steps are provided in Fig. 5 of the claimed invention drawings as shown below.


    PNG
    media_image2.png
    670
    674
    media_image2.png
    Greyscale

	As shown in Fig. 5 of the claimed invention, the hash calculation is perform with the combination of the directory inode number and the file name to identify the authority  without the need of a centralized evaluation to determine the ownership and utilizing a messaging system of the storage cluster to enable communication with the identify authority to access the desired file. Based on the applicant’s amended claims, by indicating to perform a hash calculation on a file name of the file and an inode number of the directory to identify the authority that has the ownership of the file from a plurality of storages nodes to determine the location which the file it resides provides efficient searching to locate the file without a single agent being require and avoiding bottleneck. 

	The steps of the procedure shown in Fig. 7 of the claimed invention indicates performing a hash calculation of file name and the inode number to determine the ownership of the file from the plurality of storage nodes as show on boxes 150.



    PNG
    media_image3.png
    644
    834
    media_image3.png
    Greyscale

	As shown in Fig. 7, the application 702 opens files with a deep file pathname to help locate the file handle of the file of the directory. The client process each path component by reviewing a succession from left to right collecting the inode number and the directory name (file name) along with the hash calculation along with the lookup table to determine the authority from the plurality of nodes. Coates provides to determine ownership in requesting the file, however Coates doesn’t provide the combination of locating the owner associated to the combination of a hash calculation of a directory name and inode and performing through a plurality of storage nodes to identify the owner. The advantage that the claimed invention provides is that the determination of the ownership is not perform under a single agent therefore bottlenecks are prevented and that it not limited to the lookup table to perform looking the ownership under only one storage node, where as traditional system to locate the ownership locate the owner through a single storage node in which the hash calculation is performed only on the file name and not the combination of the file name and inode number to help locate the file path name across the plurality of nodes. 
“…a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file…”. As shown in Fig. 2 of Ramey shown below. 

    PNG
    media_image4.png
    627
    410
    media_image4.png
    Greyscale

	Ramey indicates performing a hash calculation to perform on both the file name of the file and the inode number of the directory to identify the authority that has the ownership of the file as indicated on [0022] ,”A file's inode… contain meta-information about the file. This information includes such things as file ownership, file permissions, file modification time, and pointers to the actual data of the file, for example. An inode may be referred to by a number“ and [0025], “inode and fileID numbers may be padded…the padded numbers are concatenated, or linked together…to produce an identifying string that is unique…the string may be hashed to provide a computerID”.


    PNG
    media_image3.png
    644
    834
    media_image3.png
    Greyscale


The claimed invention provides novelty of the invention in performing a hash calculation of the inode number of the parent directory and the file name to find the handle of the file that has the file name to identify the authority of the storage node. The steps are provided in Fig. 5 of the claimed invention drawings as shown below.


    PNG
    media_image2.png
    670
    674
    media_image2.png
    Greyscale

	As shown in Fig. 5 of the claimed invention, the hash calculation is perform with the combination of the directory inode number and the file name to identify the authority  without the need of a centralized evaluation to determine the ownership and utilizing a messaging system of the storage cluster to enable communication with the identify authority to access the desired file. Based on the applicant’s amended claims, by indicating to perform a hash calculation on a file name of the file and an inode number of the directory to identify the authority that has the ownership of the file from a plurality of storages nodes to determine the location which the file it resides provides efficient searching to locate the file without a single agent being require and avoiding bottleneck. 

	The steps of the procedure shown in Fig. 7 of the claimed invention indicates performing a hash calculation of file name and the inode number to determine the ownership of the file from the plurality of storage nodes as show on boxes 150.



    PNG
    media_image3.png
    644
    834
    media_image3.png
    Greyscale

	As shown in Fig. 7, the application 702 opens files with a deep file pathname to help locate the file handle of the file of the directory. The client process each path component by reviewing a succession from left to right collecting the inode number and the directory name (file name) along with the hash calculation along with the lookup table to determine the authority from the plurality of nodes. Coates provides to determine ownership in requesting the file, however Coates doesn’t provide the combination of locating the owner associated to the combination of a hash calculation of a directory name and inode and performing through a plurality of storage nodes to identify the owner. The advantage that the claimed invention provides is that the determination of the ownership is not perform under a single agent therefore bottlenecks are prevented and that it not limited to the lookup table to perform looking the ownership under only one storage node, where as traditional system to locate the ownership locate the owner through a single storage node in which the hash calculation is performed only on the file name and not the combination of the file name and inode number to help locate the file path name across the plurality of nodes. 


The advantage that the claimed invention provides is that the determination of the ownership is not perform under a single agent therefore bottlenecks are prevented and that it not limited to the lookup table to perform looking the ownership under only one storage node, where as traditional system to locate the ownership locate the owner through a single storage node in which the hash calculation is performed only on the file name and not the combination of the file name and inode number to help locate the file path name across the plurality of nodes.




Jernigan teaches distributing contents of directories across multiple volumes in which are service by a plurality of nodes. The distributing of the directory content across multiple storages would reduce the bottleneck and any single storage node that is required to request access to the directory. Jernigan indicates a directory containing filenames as well of the mapping of the filenames to their corresponding inode numbers. Jernigan indicates on Col 7, lines 17-30, “To determine which volume stores the mapping of a file-name to its associated inode number, the Locate () function 375 of Fig. 3 converts the file name (e.g., “Pictures”) into a volume identifier using a striping algorithm…the resulting value (the volume identifier uniquely identifies one of the three volumes (4A, 4B, or 4C) on which the file should be store”. Accordingly, Jernigan does indicate provide a location function in which allows the system to identify the location of the file according to the mapping of the file-name to the inode number. Jernigan does not explicitly teach the novelty of the invention of comprising of  “determining ownership of the file by locating an authority among differing storage nodes of the storage system, wherein a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file, 
The advantage that the claimed invention provides is that the determination of the ownership is not perform under a single agent therefore bottlenecks are prevented and that it not limited to the lookup table to perform looking the ownership under only one storage node, where as traditional system to locate the ownership locate the owner through a single storage node in which the hash calculation is performed only on the file name and not the combination of the file name and inode number to help locate the file path name across the plurality of nodes. 

	Additionally, DAS teaches awarding a lock on file to resolve access conflict when multiple nodes are requesting to the same directory. DAS indicates on [0094], “…the node 700 can function as a file lookup node…a DAS in a node that has received a new access request will hash the fully qualified file name to find the node and corresponding DAS that holds the association for the file. If an association is found, the DAS that holds the association for the file will validate the access”. DAS indicates locating a file through a lookup and determine which node contains the file name, however DAS does not explicitly teach “determining ownership of the file by locating an authority among differing storage nodes of the storage system, wherein a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file, the authority identified among a plurality of authorities and identified as to which storage node of a plurality of storage nodes the authority resides”.

The advantage that the claimed invention provides is that the determination of the ownership is not perform under a single agent therefore bottlenecks are prevented and that it not limited to the lookup table to perform looking the ownership under only one storage node, where as traditional system to locate the ownership locate the owner through a single storage node in which the hash calculation is performed only on the file name and not the combination of the file name and inode number to help locate the file path name across the plurality of nodes. 

	Finally, Kimmel teaches distributing data and associated metadata among a storage system from a cluster of nodes. Kimmel indicates that for each request of a data would organized and aggregated according to the hash function by dividing each block through the lengths of the data and distributing ownership among the nodes. The hashing technique in Kimmel provides a way to determine the data by de-duplicating the data in the cluster. Kimmel is the closet prior art to teach distributing data among a storage node and organizing them through hash values, however Kimmel does not explicitly teach the novelty of the invention comprising of , “determining ownership of the file by locating an authority among differing storage nodes of the storage system, wherein a hash calculation on a file name of the file and an inode number of the directory that includes the file identifies the authority that has the ownership of the file, the authority identified among a plurality of authorities and identified as to which storage node of a plurality of storage nodes the authority resides”.


Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 8, and 14 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2, 4-7, 9, 11-13, 15-16, and 18-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

9/10/2021
/ANDREW N HO/Examiner
Art Unit 2162         


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162